CaSe: 4214-CV-00832-DCN DOC #Z 192 Filed: 10/09/18 l Of 2. Page|D #Z 9400

IN THE UNITED STATES DISTRICT COURT
FOR TI-IE NORTHERN DISTRICT OF OHIO

 

CHRISTOPHER l\/IETA )
) CASE NO. 4114-cv-0832
Plaintiff, ) "
) JUDGE DONALD V. NUGENT ¢,/,/\
v. ) 0
)
TARGET CORP., et al., )
)
Defendants. )
)
W

Class l\/lember and Objector Erich Neumann hereby provides notice that his appeal (see
Neumann Notice of Appeal, ECF No. 183) will also include his taking appeal from this Court’s
Appeal Bond Order (ECF No. 188) and related Order Denying Reconsideration (ECF No. 191).
A similar clarification will be filed directly with the Court oprpeals.

DATE: October 5, 20l 8 Respectfully,

W:/\

`c 1 Neumann
Attorney and Objector / Class l\/Iember
Erich B. Neumann, P.L.
407 Lincoln Road, Suite ZC
Miami Beach, FL 33139
Phone: 305.735.2404
FAX: 305.735.2651
ebn@el')nlaw.com

CaSe: 4214-CV-00832-DCN DOC #Z 192 Filed: 10/09/18 2 Of 2. Page|D #Z 9401

CERTIFICATE OF SERVICE

 

l hereby certify that the foregoing notice was mailed to the following on October 5, 201 81

Clerl< of CourtS

Carl B. Stol<es U.S. Court
House

801 West Superior Avenue
Cleveland, Ohio 44113

Stuart E. Scott

Spangenberg, Shibley & Liber LLP
1001 Lal<eside Avenue East,

Suite 1700

Cleveland, Ohio 441 14

Karl A, Bel<eny
Tucl<er Ellis LLP

95 0 l\/lain Avenue,
Suite 1100

Cleveland, Ohio 441 13

w ,».\.,1,

Erich/Neumann

